J-S35001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JEFFREY D. KLINE AND APRIL I. KLINE,           IN THE SUPERIOR COURT
    HIS WIFE, AND TRI-VALLEY PHARMACY,                       OF
    INC.,                                               PENNSYLVANIA

                             Appellees

                        v.

    LRZ, LTD.,

                             Appellant                No. 2003 MDA 2017


                 Appeal from the Judgment Entered January 26, 2018
                  In the Court of Common Pleas of Schuylkill County
                         Civil Division at No(s): S-2273-2015


BEFORE: BENDER, P.J.E., PANELLA, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED AUGUST 23, 2018

        Appellant, LRZ, Ltd. (“LRZ”), appeals from the judgment entered on

January 26, 2018, in favor of Appellees, Jeffrey D. Kline and April I. Kline, his

wife (collectively “the Klines”), and Tri-Valley Pharmacy, Inc. (“Tri-Valley”).1

We affirm.




____________________________________________


1 LRZ appealed from the order denying its post-trial motions on November 21,
2017. An order denying post-trial motions is interlocutory and generally not
appealable. See Johnston the Florist, Inc. v. TEDCO Const. Corp., 657
A.2d 511, 514 (Pa. Super. 1995). However, since judgment was entered on
January 26, 2018, we consider the appeal as taken from the entry of
judgment, and have amended the caption accordingly. See id. at 514-15
(stating that appellate courts may “regard as done that which ought to have
been done”) (citations omitted); see also Levitt v. Patrick, 976 A.2d 581,
584 n.2 (Pa. Super. 2009) (stating that an appeal properly lies from the entry
of judgment, not from the order denying post-trial motions) (citation omitted).
J-S35001-18



       The trial court summarized the procedural history and factual

background of this case as follows:
       [LRZ] filed an appeal from the judgment entered January 26,
       2018.     The underlying matter involved the request of the
       Appellees … for a determination of their right and entitlement to
       an easement or right-of-way over the neighboring LRZ property.
       LRZ filed a counterclaim that seeks the ejectment of [Appellees]
       from the easement area or, alternatively, requests … a
       determination as to the location, metes and bounds[,] and scope
       of any easement. A non-jury trial was held on May 10, 2017.
       Following trial, the parties submitted briefs and [] Appellees
       attached a survey map that showed the location of the easement.
       [The trial court] entered an [o]rder and [o]pinion dated July 3,
       2017[,] determining the location of the easement and requiring []
       Appellees to provide a metes and bounds description of the
       easement in accordance with [the] survey map attached to the
       [p]ost-trial brief. LRZ filed [p]ost-[t]rial [m]otions[,] which were
       denied by [o]rder dated November 21, 2017.[2] An [o]rder was
       entered by this [c]ourt on December 2[9], 2017, directing [LRZ]
       to concisely set forth the matters complained of on appeal
       pursuant to [Pa.R.A.P. 1925(b)]. On or about January 17, 2018,
       [LRZ] filed a [c]oncise [s]tatement of [m]atters [complained of on
       appeal.]

       The relevant facts are as follows. The Klines are the owners of
       the real estate located at 101 South Tulpehocken Street, Pine
       Grove, Pennsylvania, 17963 (hereinafter “Kline Premises”). The
       Kline Premises, which consists of two (2) adjoining parcels, was
       granted and conveyed to [the Klines] by [d]eed dated February
       28, 2000, which [d]eed is recorded in the Recorder of Deeds of
       Schuylkill County, Pennsylvania, in Deed Book 833, at page 240.

       LRZ is the owner of the neighboring real estate located at 121
       South Tulpehocken Street, Pine Grove, Pennsylvania 17963
       (hereinafter “LRZ Premises”). Mark Frew is the president of
____________________________________________


2LRZ initially filed a notice of appeal on December 20, 2017. See Pa.R.A.P.
905(a)(5) (“A notice of appeal filed after the announcement of a determination
but before the entry of an appealable order shall be treated as filed after such
entry and on the day thereof.”).



                                           -2-
J-S35001-18


       Nostalgic Diner Group, which is the general partner of LRZ.[3] The
       LRZ Premises was granted and conveyed to LRZ by [d]eed dated
       November 24, 2015, which deed is recorded in the Recorder of
       Deeds of Schuylkill County, Pennsylvania, in Deed Book 2549, at
       page 1124.

       The Kline Premises and LRZ Premises are adjoining premises
       located in the Borough of Pine Grove. The Klines lease Kline
       Premises to Tri-Valley for the operation of Tri-Valley’s
       commercial/retail pharmacy business (hereinafter “Business”),
       with Kline Premises containing a structure in which Tri-Valley
       conducts Business.

       The Kline Premises and LRZ Premises have a common grantor,
       Stephen    Ninkovich    and   Phyllis  Ninkovich    (hereinafter
       “Ninkovich”). Ninkovich became the common owner of both [the]
       Kline Premises and LRZ Premises by [d]eed dated March 31, 1959,
       which [d]eed is recorded in the Recorder of Deeds of Schuylkill
       County, Pennsylvania in Deed Book 977, at page 228. Thereafter,
       on March 19, 1965, Ninkovich transferred Kline Premises to Acme
       Markets (hereinafter “Acme”) by [d]eed dated March 19, 1965,
       which [d]eed is recorded in the Recorder of Deeds of Schuylkill
       County in Deed Book 1064, at page 275 (hereinafter “Acme
       Deed”).

       The Acme Deed granted a right-of-way to Acme, its successors
       and assigns, its and their tenants and under[tenants], and
       occupiers and possessors, across the rear of LRZ Premises for the
       free ingress, egress and regress of said parties (hereinafter “Acme
       Easement”); said Acme Easement being more specifically detailed
       as follows:

          TOGETHER with the free and uninterrupted right, use,
          liberty and privilege of and passage in and along a driveway
          20’ wide, running from the property being conveyed hereby,
          across other property of Stephen Ninkovich and Phyllis
          Ninkovich, his wife, in a Southerly direction to Spruce
____________________________________________


3We acknowledge a minor ambiguity in the record. The trial court refers to
Mark Frew as the president of Nostalgic Diner Group. However, at trial, David
Stuart Frew testified that he serves as the president of Nostalgic Diner Group.
N.T. Trial, 5/10/2017, at 105-06.




                                           -3-
J-S35001-18


          Street,[4] said driveway to be located as required by Acme
          Markets, Inc., provided no part[] of the same shall be more
          than 75’ West of the boundary line between such other
          property of Stephen Ninkovich and Phyllis Ninkovich, his
          wife, and [the] right-of-way of Reading Company, formerly
          the Schuylkill-Susquehanna Railroad, lying to the East of
          such other property to Stephen Ninkovich and Phyllis
          Ninkovich, his wife.

          TOGETHER with the free ingress, egress and regress to and
          for the said Acme Markets, Inc., its successors and assigns,
          its and their tenants and undertenants, occupiers or
          possessors of the premises of the said Acme Markets, Inc.,
          on the Easterly side of Tulpehocken Street, including any
          property contiguous thereto which may subsequently be
          acquired by Acme Markets, Inc., provided that all expenses
          of constructing and maintaining said driveway shall be paid
          by Acme Markets, Inc. and provided further that Stephen
          Ninkovich and Phyllis Ninkovich, his wife, shall have the
          right to enter upon said driveway for the purpose of access
          to its other lands, if any, between said driveway and said
          right-of-way of the Reading Company.

       The “right-of-way of Reading Company, formerly the Schuylkill-
       Susquehanna Railroad” is now owned by the Borough of Pine
       Grove.

       Acme conveyed the Kline Premises to Donald Brosious and Jean
       S. Brosious[,] his wife[,] by [d]eed dated May 16, 1969, which is
       recorded in the Recorder of Deeds of Schuylkill County,
       Pennsylvania in Deed Book 1110, at page 20. Mr. and Mrs.
       Brosious became a successor[] and assign[] to Acme and/or a
       rightful tenant, occupier and possessor, gaining the right to fully
       utilize Acme Easement when they owned the Kline Premises,
       which is the dominant tenement previously owned by Acme. From
       1970 to 2000, Mr. and Mrs. Brosious operated a 5 & 10 variety
       store at the Kline [P]remises and their customers used the Acme
       [E]asement for means of ingress and egress to the property.

       The Klines became a successor and assign to Acme, and/or a
       rightful tenant, occupier and possessor, gaining the right to fully
       utilize [the] Acme [E]asement as the current owners and
____________________________________________


4Spruce Street is now called Snyder Avenue. See, e.g., N.T. at 23, 92.
Herein, we refer to it as “Spruce/Snyder Street.”

                                           -4-
J-S35001-18


       occupiers of the Kline Premises, which is the dominant tenement
       previously owned by Acme. Said Acme Easement is a primary
       source of ingress and egress to [the] Kline[s], Tri-Valley,
       Business, and the customers, employees, licensees and invitees
       of [the] Kline[s], Tri-Valley, and Business.      The customers,
       employees, licensees and invitees began using the Acme
       Easement immediately upon [the Klines’] purchase of [the] Kline
       [P]remises and the number of cars travelling this area has ranged
       from approximately 50 to 250 per day.

       The Klines and Tri-Valley made certain changes to the exterior of
       the property, including the construction of a drive through window
       and filling and paving an employee parking lot at the LRZ
       boundary line. The presence of a telephone pole in the seventy-
       five (75’) [foot] area would hinder the movement of large tractor
       trailer delivery trucks if the easement is relocated to the east as
       requested by LRZ.

       The parties agreed that the language in the Acme [D]eed indicates
       that the driveway in question is twenty (20’) feet wide and located
       no more than seventy-five (75’) feet from the eastern boundary
       of the LRZ property. The Klines and Tri-Valley dropped their claim
       during trial for a larger prescriptive easement and accepted a
       twenty (20’) foot easement in that area so long as it remains
       approximately in the location where they asserted that it has
       existed since at least 1975.[5] LRZ disputed that location and
       asserted that the language of the easement controls such that the
       easement should be located “as required by Acme Markets[.”]
       LRZ asserted that Acme Markets used a portion of the easement
       closest to the boundary between the properties.

Trial Court Opinion (“TCO”), 2/14/2018, at 1-5 (unnecessary capitalization

omitted).


____________________________________________


5 “A prescriptive easement is a right to use another’s property which is not
inconsistent with the owner’s rights and which is acquired by a use that is
open, notorious, and uninterrupted for a period of twenty-one (21) years.”
Soderberg v. Weisel, 687 A.2d 839, 842 (Pa. Super. 1997) (citation
omitted). Further, “[a] prescriptive easement … differs markedly from an
express grant easement, because the prescriptive easement is not fixed by
agreement between the parties or their predecessors in interest.” Id. at 843
n.3.

                                           -5-
J-S35001-18



        Ultimately, the trial court concluded that Appellees are entitled to an

easement, and “[t]he location of the easement shall remain in the same

location as [Appellees] have used since [the Klines] purchased the property

which is set forth in the survey map attached to [their] post-trial brief….” Trial

Court Order, 11/21/2017, at 1. In doing so, the trial court also denied LRZ’s

counterclaim request for ejectment. Id.

        Presently, LRZ raises the following issues for our review:
           A. Did the lower court err in finding and concluding that there
              was no evidence or basis on which to conclude where Acme
              … required the easement in question?

           B. Did the lower court err in concluding that the use of the LRZ
              property by the Klines since the Klines acquired the Kline
              property is in the location set forth in the survey map
              attached to [the] Klines’ post-trial brief?

           C. Did the lower court err in failing to establish the location or
              even relocation of the easement in an area which serves the
              purposes of the Klines while not adversely affecting LRZ in
              the interests of justice, that is along the eastern boundary
              of the LRZ property?

LRZ’s Brief at 3 (unnecessary capitalization omitted).6

        At the outset, we acknowledge:
        Our appellate role in cases arising from non-jury trial verdicts is
        to determine whether the findings of the trial court are supported
        by competent evidence and whether the trial court committed
        error in any application of the law. The findings of fact of the trial
        judge must be given the same weight and effect on appeal as the
        verdict of a jury. We consider the evidence in a light most
        favorable to the verdict winner. We will reverse the trial court
        only if its findings of fact are not supported by competent evidence
        in the record or if its findings are premised on an error of law.
        However, as the issue herein centers on the interpretation of an
____________________________________________


6   We have reordered LRZ’s issues for ease of disposition.

                                           -6-
J-S35001-18


      easement, which like any contract concerns a question of law, our
      scope of review is plenary.
                                      ***
      The law on the interpretation of easements is clear. A right of way
      is an easement, which may be created by an express grant. To
      ascertain the nature of the easement created by an express grant
      we determine the intention of the parties ascertained from the
      language of the instrument. Such intention is determined by a
      fair interpretation and construction of the grant and may be shown
      by the words employed construed with reference to the attending
      circumstances known to the parties at the time the grant was
      made.

      Ambiguous words are construed in favor of the grantee. Where a
      deed or agreement or reservation therein is obscure or
      ambiguous, the intention of the parties is to be ascertained in each
      instance not only from the language of the entire written
      instrument in question, but also from a consideration of the
      subject matter and of the surrounding circumstances.

Amerikohl Mining Co., Inc. v. Peoples Natural Gas Co., 860 A.2d 547,

549-50 (Pa. Super. 2004) (internal citations and quotation marks omitted).

      In LRZ’s first issue, it argues that the trial court erred in finding and

concluding that there was no evidence on which to determine where Acme

required the easement in question. See LRZ’s Brief at 14. LRZ asserts that

the evidence demonstrated that the easement as required by Acme was

located along the easternmost portion of LRZ’s property. In support, it claims

that the “only competent evidence” regarding Acme’s location of the easement

was the testimony of Charles Brosious, whose parents operated a 5 & 10

variety store at the Kline Premises for forty years prior to the Klines’ acquiring

the property.   Id. at 15; see also N.T. at 85-86.        According to LRZ, Mr.

Brosious’s testimony indicated that Acme used the easement to bring in freight



                                      -7-
J-S35001-18



through a door at the northeast corner of the Klines’ building, which suggests

that Acme would have required an easement to run parallel and close to the

eastern boundary of LRZ’s property.             See LRZ’s Brief at 8, 15 (citations

omitted). Further, LRZ contends that Mr. Brosious’s testimony accords with

the testimony of David Stuart Frew, who stated that traffic coming in a

northern direction from Spruce/Snyder Street had the ability to go straight to

Acme’s freight door. See id. at 15 (citation omitted).7

       The trial court found that the Acme Deed “allowed some flexibility in the

location of the easement and did not precisely define its location. Acme did

not take steps to permanently mark or define the easement during its

ownership of the Kline Premises.”              TCO at 8 (unnecessary capitalization

omitted). Based on our review of the record, we agree with the trial court

that the location of the easement as required by Acme is not clear from the

deed, nor had it been indelibly delineated by Acme.            Further, we question

LRZ’s interpretation of Mr. Brosious’s testimony regarding Acme’s freight door.

Mr. Brosious testified as follows:




____________________________________________


7 In the portions of the trial transcript cited by LRZ, Mr. Frew testified that, in
the mid-1990s, the eastern forty feet of the Klines’ property — including the
area with Acme’s freight door — was essentially level with the borough’s
property to the east as well as with LRZ’s property out to Spruce/Snyder
Street. N.T. at 110; see also LRZ’s Brief at 15 (citing N.T. at 109-12).
Additionally, he later testified — based on an aerial map from 1971, see N.T.
at 115 — that a driveway had run from the south of LRZ’s structure to the
rear of the Brosiouses’ building. Id. at 117.

                                           -8-
J-S35001-18


       [LRZ’s attorney:] Okay. Now, we noticed that in the rear of the
       property, your parents’ property, the building, there was a door in
       the rear of the property roughly in the northeast corner.

       [Mr. Brosious:] The basement.

       [LRZ’s attorney:] Yes. What was that use[d] for?

       [Mr. Brosious:] Acme used to bring in freight there.

       [LRZ’s attorney:] All right. So when Acme came in, then, they
       would come straight across the rear property line of the LRZ
       property and your property and make the deliveries at that door;
       is that correct?

       [Mr. Brosious:] I think they came off the borough property land
       and came back in because at the time that door was there.[8] We
       never used it and they never [sic]. But I think they came off
       where the borough building is, that street.

       [LRZ’s attorney:] But that door, that’s where Acme made the
       deliveries; is that correct?

       [Mr. Brosious:] Yes.

N.T. at 101-02. Thus, Mr. Brosious’s testimony implies that Acme did not

utilize LRZ’s property at all in order to deliver freight to Acme’s northeast rear

door, but instead relied on the borough’s property to the east to do so. In

addition, we agree with the trial court that the map relied on by Mr. Frew to

establish that a driveway once existed from Spruce/Snyder Street to Acme’s

freight door is indecipherable. See TCO at 7 (“[LRZ] presented an aerial map

that was dated after Acme sold the property that was indecipherable to this

[c]ourt and which we did not consider credible evidence.”). Accordingly, the



____________________________________________


8 The borough property, which was formerly railroad property, is located to
the east of the properties owned by LRZ and the Klines. See generally TCO
at 3-4; see also N.T. at 58-59, 107-09.

                                           -9-
J-S35001-18



evidence proffered by LRZ was insufficient to establish where Acme had

required the easement in question.

      Given the ambiguity of the deed and the lack of physical proof as to

where Acme required the easement, we agree with the trial court that the

subsequent, consistent use of the easement from the 1970s until present

provides insight into what the original parties likely intended for the easement.

As the trial court discerned, “[there is] no basis on which to conclude where

Acme … required the easement; however, there was ample evidence as to the

approximate location of the easement by Acme’s successors and assigns for

over forty years.   There was no credible evidence that this location was

different from the location of Acme’s driveway.”      See Trial Court Opinion,

7/3/2017, at 9 (unnecessary capitalization omitted). We additionally note that

Mr. and Mrs. Ninkovich, the original grantors of the easement to Acme, owned

LRZ’s property until August of 1974.      N.T. at 11.   Mr. Brosious’s parents

purchased the Kline premises from Acme in 1969, when Mr. Brosious was

about six years old. Id. at 86 (stating that he was born in January of 1963).

Mr. Brosious’s first recollections of the property were when he was “8, 9 years

old[,]” and he stated that he started working at his parents’ store when he

was about 10 years old. Id. at 86, 87. Mr. Brosious represented that the way

in which Tri-Valley’s customers enter and exit the Kline Premises does not

significantly differ from how customers entered and exited his parents’ store.

Id. at 88-89. As such, it can be inferred that the original grantors, Mr. and

Mrs. Ninkovich, did not object to how or where the easement was being used.

                                     - 10 -
J-S35001-18



      Further, when interpreting an easement, we “determine the intention of

the parties ascertained from the language of the instrument[,]” and reiterate

that “[a]mbiguous words are construed in favor of the grantee.” Amerikohl,
860 A.2d at 550 (citations omitted). If the grantors had intended to limit

Acme’s twenty-foot wide easement to the easternmost portion of the seventy-

five foot area so as to only provide Acme access to its freight door, they could

have included that restriction or purpose in the deed.       Consequently, we

discern no error by the trial court in determining that the easement need not

be located along the easternmost portion of LRZ’s property.

      Second, LRZ challenges the trial court’s conclusion that “the use of the

LRZ property by the Klines since the Klines acquired the Kline property is in

the location set forth in the survey map attached to [Appellees’] post-trial

brief.”   See LRZ’s Brief at 9 (unnecessary emphasis and capitalization

omitted). Specifically, LRZ claims that “[t]here was no evidence submitted by

[Appellees] to establish the specific location of the twenty foot (20’) wide

easement at the location set forth in the survey map….” Id. at 14. Instead,

LRZ asserts that “[t]he location of the easement as reflected on the survey

map … is based strictly on the area identified by Mr. Kline as his desired

location of the easement.” Id. (emphasis in original). We disagree.

      In ascertaining that the location of the easement should accord with the

location in Appellees’ survey map, the trial court explained that Appellees had

“presented evidence during trial through testimony and exhibits as to the use

of the easement between 1975 and present, which … clearly established that

                                     - 11 -
J-S35001-18



the easement had existed in approximately the same location since 1975,

although it may have shifted a few feet either way.” TCO at 6. Indeed, Mr.

Brosious testified:
       [Appellees’ attorney:] Do those two photographs[9] in combination
       show different direction views of the travel area that you recall?

       [Mr. Brosious:] Correct.

       [Appellees’ attorney:] From 1975 to 2000, was it that same travel
       area that was used by your parents’ customers?

       [Mr. Brosious:] Yes.

       [Appellees’ attorney:] Okay. There is -- on Exhibit No. 11[,] there
       is a dumpster; do you see that?

       [Mr. Brosious:] Yes.

       [Appellees’ attorney:] And to the right of that, immediately to the
       right, is a telephone pole?

       [Mr. Brosious:] Correct.

       [Appellees’ attorney:] Okay. Was that telephone pole there when
       your parents operated that property?

       [Mr. Brosious:] Yes.

       [Appellees’ attorney:] Do you believe that telephone pole was
       there the entire time from 1975 to 2000?

       [Mr. Brosious:] Yes.

       [Appellees’ attorney:] [D]id the travel area as shown on Exhibit
       11, did the travel area always exit to the left of that telephone
       pole?

       [Mr. Brosious:] Yes.
                                           ***

____________________________________________


9 These photographs, which Mr. Kline said he had recently taken, show the
travel area that has been used across LRZ’s property. See N.T. at 20-21. The
photographs were entered into evidence as Exhibits No. 10 and 11. Id.

                                          - 12 -
J-S35001-18


      [Appellees’ attorney:] Do you recall the location of that travel area
      changing in any meaningful way over the 25 years from 1975 to
      2000?

      [Mr. Brosious:] No.

      [Appellees’ attorney:] Do you recall any periods of time where
      there wasn’t daily customer traffic of [sic] your parents’ store
      across that travel area from 1975 to 2000?

      [Mr. Brosious:] No.

N.T. at 90-91, 92. Further, Mr. Kline testified:
      [Appellees’ attorney:] [H]as that area of travel, has that changed
      in any way over the 15 years [since you owned the property]?

      [Mr. Kline:] Not appreciably.

      [Appellees’ attorney:] What do you mean appreciably?

      [Mr. Kline:] I mean it may have shifted by a couple feet here or
      there. You know, there’s a 20-foot wide easement, but typically
      people will use that whole area across the back there.

      [Appellees’ attorney:] [W]as there any efforts by you to change
      the location in any way?

      [Mr. Kline:] Not [sic].

      [Appellees’ attorney:] Okay. So it could have travelled a little but
      [sic] one direction or the other?

      [Mr. Kline:] That’s correct.

Id. at 28.

      Our review of the metes and bounds description and survey map

submitted by Appellees coincides with the above-stated testimony. See Metes

and Bounds Description, 11/6/2017, at 2-3 (unnumbered pages). The travel

area begins on the side of the telephone pole closest to South Tulpehocken

Street, and ends on Spruce/Snyder Street. Thus, we reject LRZ’s contention




                                      - 13 -
J-S35001-18



that there was no evidence establishing the location of the easement as

reflected in Appellees’ survey map.

      Finally, LRZ argues that the trial court “should have established the

location of the easement in an area which serves the purposes of the Klines

while not adversely affecting LRZ in the interests of justice, that is along the

eastern boundary of … LRZ[’s] property.” LRZ’s Brief at 16. In support, LRZ

cites Soderberg, supra, which held that “Pennsylvania law permits a minor,

safe relocation of prescriptive easements that does not unreasonably

interfere with an easement holder’s use and enjoyment.” Soderberg, 687
A.2d at 843 (emphasis added). In the case sub judice, however, the trial

court determined that Appellees had an express easement — not a prescriptive

easement — over LRZ’s property. See Trial Court Order, 11/21/2017, at 1

(“[Appellees] are entitled to an easement through the property of LRZ[,] Ltd.

as set forth in the [d]eed….”); see also TCO at 6 (“[Appellees] dropped their

request for a larger prescriptive easement after the trial was under way,

leaving this [c]ourt to determine the location of the twenty (20’) foot

easement within the seventy-five (75’) foot area on the LRZ property as set

forth in the Acme Deed.”) (unnecessary capitalization omitted).       Thus, the

holding in Soderberg appears inapplicable here.

      In any event, though, we are not persuaded that the “interests of

justice” support locating the easement on the eastern boundary of LRZ’s

property. To begin, Appellees point out — and the trial court found —that “the

presence of a telephone pole in the seventy[-]five foot area would hinder the

                                      - 14 -
J-S35001-18



movement of large tractor trailer delivery trucks [making deliveries to Tri-

Valley] if the easement [were] relocated to the area requested by LRZ.”

Appellees’ Brief at 13; accord TCO at 4-5, 6. Appellees state it would be a

“substantial burden” on them if the easement were relocated. Appellees’ Brief

at 14. In addition, the trial court aptly opined:
      LRZ purchased a property in 2015 subject to an easement that
      fifty (50) to two-hundred[-]and[-]fifty (250) vehicles travelled on
      every day. The easement was located in approximately the same
      area for at least forty years before LRZ purchased the property.
      LRZ had the opportunity to observe how and where the easement
      was located before it purchased the property. [The trial court
      does] not believe that the evidence establishes that the interests
      of justice require moving the easement to the location that would
      allow LRZ the best use of its property under these circumstances.

TCO at 9. We concur. As such, no relief is due.

      Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/23/2018




                                     - 15 -